WALLACE, Chief Judge,
concurring and dissenting:
I concur in the majority opinion in Concha I but dissent with respect to Part III (Concha II).
I believe the district court was incorrect to dismiss the claims in Concha II with prejudice, and the majority’s attempt to construd the Conchas’ Rule 41(a) notice of dismissal as one asking for a dismissal “with prejudice” is wholly unconvincing in light of the record.
The following events serve to put this issue in focus. Concha I was filed on July 2,1992. *1510Concha II was filed in state court on November 17,1992, and was removed to the federal court on February 1, 1993. The Conchas moved to remand-the claims in Concha II back to state court on February 10, 1993. On February 16, 1993, the district court dismissed Concha I with prejudice. On March 8, 1993, the parties and the district judge signed a stipulation and order, stating that in the event the Conchas’ February 10, 1993, motion to remand is denied, the Conchas will dismiss Concha II but “preserv[e] any and all appeal rights.” The district court denied the Conchas’ motion to remand on March 15, 1993, and entered an order to that effect on March 24, 1993. On April 12, 1993, the London defendants filed a proposed order to dismiss Concha II with prejudice. The following day, April 13, the Conchas filed an objection to the April 12 proposed order and also filed a voluntary notice of dismissal in Concha II pursuant to Federal Rule of Civil Procedure 41(a)(1). The notice did not specifically state whether the dismissal was with or without prejudice. Ignoring the Conchas’ voluntary notice of dismissal, the district court then signed the defendants’ proposed order, dismissing Concha II with prejudice. The Conchas appealed.
The appeal in Concha II raises two issues: (1) was the district court correct to dismiss the Conchas’ state law claims with prejudice, and (2) should the district court have remanded those claims to state court?
The majority properly points out that were we to conclude that the district court was incorrect in dismissing the Conchas’ claims with prejudice, we would lack jurisdiction to resolve the issue of whether the Conchas’ claims should have been remanded. The majority insists, however, on resolving the issue of whether the district court correctly dismissed Concha II with prejudice by treating the Conchas’ April 13, 1993, Rule 41(a)(1) notice as a dismissal with prejudice. The majority gets to this point after an unnecessarily long discussion about the effects of a Rule 41(a) notice made with or without prejudice.
By relying on the March 8, 1993, stipulation, the majority concludes that because the Conchas intended to preserve their right to appeal, they must have intended to dismiss their case with prejudice. The record does not support the inference. The Conchas filed, simultaneously with their Rule 41(a)(1) notice, a motion opposing the April 12, 1993, proposed order to dismiss Concha II with prejudice. The stipulation nowhere says that the dismissal will be “with prejudice” and the Conchas’ opposition to the April 12, 1993, proposed order makes it clear that they did not want their case dismissed with prejudice. On appeal, the Conchas continue to argue that the court should not have dismissed their claim with prejudice. It is inconceivable, therefore, how the majority construes the Conchas’ Rule 41(a)(1) notice of dismissal as a dismissal with prejudice. The Conchas have never expressed such an intent, and have continued, throughout this appeal, to insist on just the opposite result. The majority also says that the Conchas must have intended for a dismissal with prejudice because a dismissal without prejudice could serve “no conceivable” purpose for them. But the Conchas disagree. If, in Concha I, we ruled on appeal that the Conchas’ state law claims were not preempted, then those claims in Concha I would have survived. But had those very claims (and it is not disputed that the claims were identical) been dismissed with prejudice in Concha II, the status of the claims in Concha I might be uncertain. The Conchas offer this precise reason for wanting a dismissal without prejudice in Concha II. By every indication, therefore, the Conchas wanted and continue to want a dismissal without prejudice in Concha II.
There is no authority for the majority to treat the Rule 41(a)(1) notice as a dismissal with prejudice. It is true that the Conchas may have been mistaken about the appeala-bility of a dismissal without prejudice. But that makes no difference. See Coursen v. A.H. Robins Co., 764 F.2d 1329, 1342 (9th Cir.) (the “fact that the party reserves the right to appeal [cannot] make appealable an order otherwise not appealable”), amended, 773 F.2d 1049 (9th Cir.1985).
The real issue is whether the district judge properly dismissed Concha II with prejudice notwithstanding the Conchas’ previous Rule *151141(a)(1) notice of dismissal, I conclude that the district court erred.
The Conchas’ Rule 41(a)(1) notice of dismissal in Concha II, dismissed Concha II as of the date of filing. Rule 41(a)(1) allows a plaintiff to dismiss his action voluntarily “(i) by filing a notice of dismissal at any time before service by the adverse party of an answer or of a motion for summary judgment, whichever first occurs, or (ii) by filing a stipulation of dismissal signed by all parties who have appeared in the action.” Fed. R.Civ.P. 41(a)(1). Rule 41(a)(1) goes on to state that “[ujnless otherwise stated in the notice of dismissal or stipulation, the dismissal is without prejudice.” As indicated above, neither the Conchas’ April 13, 1993, notice of dismissal, nor the March 1993 stipulation, stated that the dismissal would be “with prejudice.” Furthermore, the stipulation between the parties in this case was not the equivalent of an “answer” or a “motion for summary judgment” for Rule 41(a)(1) purposes. Hamilton v. Shearson-Lehman American Exp., 813 F.2d 1532, 1535 (9th Cir.1987). The April 12, 1993, proposed order dismissing Concha II also was not an “answer.” Id. Therefore, the Conchas’ Rule 41(a)(1) notice of dismissal was effective upon filing, and served to dismiss Concha II without prejudice. Miller v. Reddin, 422 F.2d 1264, 1266 (9th Cir.1970) (Rule 41(a)(1) notice automatically terminates action upon filing). The district court’s subsequent order purporting to dismiss Concha II with prejudice was therefore a nullity, id., and we lack jurisdiction to determine whether the district court should have remanded the claims in Concha II back to state court.